Title: To George Washington from William Heath, 30 March 1781
From: Heath, William
To: Washington, George


                  
                     Dear General,
                     Westpoint March 30. 1781.
                  
                  The enclosed from Captain Selden, who commands at Stoney-point, came to hand the last evening.  Just before the receipt of it, Mr Pine, one of our guides came to my quarters with a Mr Swain of Morrisania.  Swain left that place on monday last, about ten o’clock A.M.—he informs me that all intercourse between New York and Morrisania is stopped—no refugee allowed to go in or come out—or any flag to pass—that there was a general review on monday, both on York and long Islands, and much firing.  It is said an embarkation is taking place.  Mr Swain, just as he came away, saw a gentleman, who, it is said, is remarkable for his integrity and caution in believing or reporting news; he told Mr Swain, that if he saw any persons of character, in whom he could confide, he might tell them from him, that he had some reason to conjecture that an evacuation of New York was in contemplation.  It is beyond a doubt something is in agitation; either a secret expedition or some other capital movement.  I think the complection of the whole rather gives us grounds to conclude, that the French have worsted the English fleet.  I expect further intelligence—If I receive any, it shall be transmitted immediately.  If your Excellency has received any that may be communicated, I request the honor of a hint of it.  I have the honor to be with the highest respect Your Excellency’s Most obedient servant
                  
                     W. Heath
                  
                  
                     P.S.  It was pretended by some, that Sir Henry Clinton was at the review.
                     For particular reasons it may be best not to mention Mr Swain’s name.
                  
                  
                     W.H.
                  
                Enclosure
                                    
                     
                        Dear Genl
                        Stoney Point March 29th 1781
                     
                     Yesterday Mr Brown who rides Post for Governer Trumbull, Past this post from Philidelphia: he informs that the 21st instt the British & French Fleets, were all Day ingaged of the Capes of Virgina.  The event is not known, the Vessel which saw the Action informs, that the French fleet were at Windward, and run a  the forefoot of the British Line, and by the Broad sides which they gave them Obliged One Britsh Ship to fall out of the Line then wore stood to the Windward and gave them second Brod side at wich Time the vessell which Brought the inteligence left them.
                     As I am Obliged by keeping the Commissaries Guard to mount Two Distinct guards find it necessary to apply for an other Corporal to be orderd to this post as there is none of the privates which will do that Duty the Bearer would be happy to be the person by your permission for One I am with the greatest esteem your hume Sert
                     
                        E. Seldon Captn
                     
                  
                  
               